DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 17 December 2021 has been entered.  An action on the RCE follows.
Claims 1 – 20 is/was presented in this application.
Claims 3, 8, 10 and 15 has been canceled by the applicant.
Claims 1, 2, 4 – 7, 9, 11 – 14 and 16 – 20 are presented in this Office Correspondence.
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on December 18, 2021 has been considered.
Applicant’s arguments filed on December 18, 2021 with respect to rejections of claims 1, 2, 4 – 7, 9, 11 – 14 and 16 – 20 under Cheng in view of Jain have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 2, 4 – 7, 9, 11 – 14 and 16 – 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Cheng (US Patent 8,650,210), which discloses determining whether search query includes reserved term indicating the user intent to perform non-search messaging action is performed. A draft message that includes search query without reserved term is received from search engine system and displayed. A user input indicating intent by user to transmit draft message to users of social network is received. Draft message is transmitted to make social networking system to transmit the draft message to users; and Jain (USPGPUB 2012/0289788), which discloses a method for monitoring and analyzing a person's health using environmental sensors e.g. physiological sensors and data feed sensors such as stock-market ticker sensors, weather report sensors, news feed sensors, traffic-condition update sensors, public-health notice sensors, electronic calendar sensors and social network news feed sensors. 
The combination of the above-mentioned prior arts does not explicitly teach “detecting that the physiological pattern represents an outlier indicating that the user does not understand the content, by comparing the physiological pattern with a previously observed physiological pattern of the user and detecting a deviation in the physiological pattern from the previously observed physiological pattern, and presenting an interactive user interface element on a display device coupled to the computer device, and responsive to detecting a selection of the interactive user interface element, causing presenting a result of the search query and at least one previous content containing the term, which the user has previously consumed” – as disclosed in independent claims 1, 9 and 16. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 18, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162